                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                                  Plaintiff,         )
                                                     )
                             v.                      )     No. 1:07-cr-00063-SEB-DML
                                                     )
DUANE STURDIVANT,                                    ) -01
                                                     )
                                  Defendant.         )


                ORDER ADOPTING REPORT AND RECOMMENDATION
       Having reviewed Magistrate Judge Doris L. Pryor’s Report and Recommendation that

Duane Sturdivant’s supervised release be modified pursuant to Title 18, U.S.C. §3401(i) and

Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. §3583, The Court now

approves and adopts the Report and Recommendation as the entry of the Court, and orders a

modification of defendant’s supervised release to include participation in Moral Reconaton Therapy

(MRT) along with the other conditions of supervised released outlined in the Report and

Recommendation. Defendant is to have no contact with the victim in the underlying Marion County,

Indiana state convictions.

       SO ORDERED.
                                                       _______________________________
                                                         SARAH EVANS BARKER, JUDGE
       Date: 7/3/2019                                    United States District Court
                                                         Southern District of Indiana



Distribution:
All ECF-registered counsel of record via email generated by the court’s ECF system
United States Probation Office
United States Marshal Service
